Citation Nr: 0007134	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from January to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
rheumatic heart disease. 

The issue on appeal has been characterized as shown above 
because there were prior final decisions on this claim.  The 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
whether the RO failed to do so, as they did in this case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  


FINDINGS OF FACT

1.  In a November 1964 rating decision, the RO denied, on the 
merits, the appellant's claim for service connection for 
rheumatic heart disease.  The appellant was notified of that 
decision in November 1964 and did not appeal.

2.  In a March 1996 rating decision, the RO concluded that 
new and material evidence had not been submitted to reopen 
the appellant's claim for service connection for a 
cardiovascular disorder.  The appellant was notified of that 
decision in March 1996 and did not perfect an appeal. 

3.  None of the evidence received since 1996 in support of 
the appellant's attempt to reopen his claim for service 
connection for rheumatic heart disease is material.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a cardiovascular disorder is 
final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.301(a) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for rheumatic heart 
disease is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection 
for rheumatic heart disease in August 1964.  He stated that 
he had begun receiving treatment for this condition 
(penicillin shots) when he was thirteen years old (i.e., 
prior to service), and he claimed that this condition was 
aggravated by his military service.  He indicated on his 
claim that he was treated for swelling and fever during 
service.  The RO was unable to obtain his service medical 
records at that time, but a copy of his separation 
examination in December 1953 indicated that he had been 
treated for diphtheria, mumps, and whooping cough during 
childhood, with no complications or sequela.  He had had mild 
arthritis in both legs since February 1953 that was not 
incapacitating.  He had been treated for this condition at 
the dispensary with medication, but not hospitalized.  There 
was no evidence of arthritis during the separation 
examination.  The appellant denied any other illnesses or 
injuries.  

The appellant's VA records showed hospitalization in January 
1961 for possible rheumatic heart disease and in May 1961 for 
inactive rheumatic heart disease with mitral insufficiency.  
A November 1964 rating decision, inter alia, denied service 
connection for rheumatic heart disease, finding that this 
condition was neither incurred in nor aggravated by the 
appellant's military service.  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the veteran is notified of the decision.  
38 C.F.R. § 3.104(a) (1999).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The appellant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  The 
appellant was notified of that decision in November 1964 and 
did not appeal.  Therefore, it is final. 

In December 1995, the appellant filed a claim for service 
connection for a heart condition.  He indicated that he was 
treated for this condition during service and in 1959 at the 
VA facility in Augusta, Georgia.  He stated that his doctors 
at that time told him that his condition had existed during 
his period of military service. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Since the 1964 rating decision, the RO had obtained numerous 
treatment and hospitalization records for the appellant, 
including VA records dated from 1965 to 1986; reports of VA 
examinations conducted in 1982, 1984, and 1985; and private 
records from South Carolina State Hospital, Randel Jones, 
Ph.D., and State Park Health Center.  The RO also obtained 
the appellant's service medical records, which consisted of 
his enlistment and separation examinations.  There was no 
reference to rheumatic fever or heart disease.

The additional medical records showed that the appellant 
frequently related a history of rheumatic heart disease, 
usually stating that this condition was diagnosed in 1959, 
but he did indicate on a few occasions that this condition 
began in 1953.  See 1984 psychological evaluation by Dr. 
Jones and 1983 VA hospital summary.  None of the additional 
records showed a diagnosis of or treatment for rheumatic 
heart disease.  When hospitalized at the VA facility in 
Salem, Virginia, in September 1966, the appellant stated that 
he was worried about his health because he had had rheumatic 
fever.  He referenced receiving penicillin shots and having 
fevers and swelling of the knees and elbow.  He stated that 
he was told at the VA facility in Augusta in 1960 that he had 
rheumatic fever and that electrocardiograms had also shown a 
heart murmur that then "went away."  Extensive testing was 
done during the September 1966 period of hospitalization, 
with the conclusion that there was "no clinical evidence of 
rheumatic fever."  When hospitalized at the VA facility in 
Augusta from February to March 1980, he gave a history of 
organic heart disease, but evaluation "revealed no evidence 
to confirm history."  

In connection with the appellant's 1995 claim, the RO 
obtained his VA records for treatment from 1995 to 1996 and 
his records from Abbeville County Memorial Hospital.  
Although these records referenced treatment for other 
cardiovascular disorders (i.e., coronary artery disease), 
none of the additional records showed a diagnosis of or 
treatment for rheumatic heart disease.

A March 1996 rating decision concluded that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for a cardiovascular disorder.  
A letter from the RO, advising the appellant of that decision 
and of appellate rights and procedures, was issued in March 
1996.  In April 1997, the appellant submitted a claim for 
service connection for rheumatic heart disease.  In May 1997, 
he submitted a notice of disagreement with the denial of his 
claim, and he denied ever submitting a prior claim for 
rheumatic heart disease.  In June 1997, the RO informed the 
appellant that his notice of disagreement was not timely.  As 
indicated above, a notice of disagreement must be filed 
within one year from notification of the decision.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  In the circumstances of 
this case, a timely notice of disagreement was not filed with 
the March 1996 denial of the appellant's claim.  38 C.F.R. 
§§ 20.201 and 20.301(a) (1999).  Therefore, that decision is 
also final.  38 U.S.C.A. § 7105 (West 1991).

In January 1998, the appellant again filed a claim for 
service connection for rheumatic fever with resulting heart 
problems.  The February 1998 rating decision on appeal denied 
that claim on the merits, without considering the preliminary 
issue of whether the appellant had submitted new and material 
evidence to reopen this claim.  However, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1999); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the appellant will be 
prejudiced by its consideration of the issue.  

For the following reasons, the appellant's due process rights 
are not violated by this Board decision.  First, the relevant 
statutes and regulations regarding new and material evidence 
were included in the statement of the case provided to him in 
1998.  Second, when the RO denied the claim of entitlement to 
service connection for rheumatic heart disease in February 
1998, it necessarily reviewed all of the evidence of record 
to reach that decision.  Since the Board must review all of 
the evidence of record in order to determine whether new 
evidence has been presented and whether it is material to the 
underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.  Essentially, in 
adjudicating this claim on the merits, the RO gave the 
appellant more of a review than he was entitled to.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The evidence received subsequent to March 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since March 1996, the following 
evidence has been received:  (1) the appellant's contentions, 
including those raised at a personal hearing in 1999; (2) VA 
outpatient records for treatment and hospitalization in 1995 
and 1996; (3) a January 1961 VA record of hospitalization; 
and (4) a letter from the appellant's primary VA physician 
dated in 1997.

To the extent that the appellant contends that he has 
rheumatic heart disease that originally manifested during his 
military service, this evidence is not new.  Prior to 1996, 
he had made numerous detailed statements concerning such 
allegations.  He has not submitted any new contentions 
regarding this claim; he has merely, at best, repeated his 
prior assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the March 1996 
rating decision and is not new for purposes of reopening a 
claim.

The January 1961 VA record of hospitalization is also not 
new.  When this claim was originally adjudicated in 1964, of 
record was a document from the VA facility in Augusta showing 
hospitalization in January 1961 for inactive rheumatic heart 
disease.  The document submitted by the appellant in 1997 
contains exactly the same information.  This evidence is 
duplicative of evidence associated with the claims file at 
the time of the March 1996 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since 1996 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (1999) (emphasis added).

The Board concludes that the appellant has not submitted 
material evidence.  The overwhelming majority of the new 
evidence is not relevant to the claim, in that it does not 
show diagnosis of or treatment for rheumatic heart disease 
nor is there any medical evidence of record showing that any 
medical condition that the appellant has been treated for is 
a residual of prior rheumatic fever. 

The only new evidence that is arguably relevant to the claim 
is the letter from the appellant's VA physician.  That doctor 
indicated that he had reviewed the appellant's earliest VA 
treatment records, which dated from 1960 to 1966, and that 
per the appellant his rheumatic heart disease had developed 
during his active military service.  This letter does not add 
anything to the voluminous evidence already of record.  
Basically all that the physician has stated is (1) that the 
appellant was hospitalized in 1961 for inactive rheumatic 
heart disease (a fact that has been known for many years), 
and (2) that the appellant claims this condition began during 
service (the same contentions he has been making for many 
years).  The physician did not render an opinion that the 
appellant's rheumatic heart disease began during service.

Not only are the appellant's contentions and the letter from 
his physician insignificant standing alone, but they are also 
insignificant when considered in light of the other evidence 
of record.  The fact is that despite the appellant's 
contentions, he has never been conclusively diagnosed with 
rheumatic heart disease according to the evidence of record.  
The only "diagnoses" have been inactive or possible 
rheumatic heart disease, which indicates that the appellant 
did not have this condition at the time that those diagnoses 
were rendered.  All evaluations specifically conducted for 
the purpose of determining whether he has rheumatic heart 
disease have consistently been negative. 

The appellant's contentions that he has rheumatic heart 
disease that began during his period of military service are 
neither material nor competent evidence.  Even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical diagnosis or causation.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to March 1996 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for rheumatic heart disease.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).






	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for rheumatic 
heart disease, the claim is not reopened, and the appeal is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

